Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160242(60)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  KEITH BRONNER,                                                                                      Elizabeth T. Clement
           Plaintiff,                                                                                 Megan K. Cavanagh,
  and                                                                                                                  Justices

  ANGELS WITH WINGS TRANSPORT, LLC,
           Intervening Plaintiff,
                                                                   SC: 160242
  v                                                                COA: 340930
                                                                   Wayne CC: 15-013452-NF
  CITY OF DETROIT,
            Defendant/Third-Party Plaintiff-
            Appellant,
  and
  GFL ENVIRONMENTAL USA, INC., f/k/a
  RIZZO ENVIRONMENTAL SERVICES,
             Third-Party Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a late
  supplemental reply is GRANTED. The supplemental reply submitted on September 21,
  2020, is accepted as timely filed.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 23, 2020
                                                                              Clerk